Case 1:17-cv-04286-EK-RER Document 55 Filed 03/29/21 Page 1 of 15 PageID #: 1528



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------x

  PAUL WHITE,
                    Plaintiff,


              -against-                                   MEMORANDUM & ORDER
                                                         17-CV-4286 (EK)(RER)

  ALBERT ABNEY, et al.,

                    Defendants.

 -------------------------------------x
 ERIC KOMITEE, United States District Judge:

             Plaintiff Paul White, proceeding pro se, commenced

 this action in 2017 against several witnesses who testified

 against him at his 2014 criminal trial on real-estate fraud

 charges.    In his amended complaint, filed in forma pauperis on

 December 23, 2019, Plaintiff brings multiple claims against

 defendants Ella Abney and Albert Abney (“the Abneys”), both of

 whom testified against White in the criminal case. 1           The Abneys




       1 Plaintiff’s amended complaint indicates that defendant Albert Abney
 recently died. No suggestion of death has been filed, however, nor has
 Plaintiff filed a motion for substitution pursuant to Rule 25 of the Federal
 Rules of Civil Procedure. “If no one moves for substitution, it is proper
 for the court to proceed to judgment with the original named parties.”
 Gervis v. Berg, No. 9-CV-3362, 2007 WL 9747653, at *8 (E.D.N.Y. Nov. 7, 2007)
 (Report and Recommendation) (quoting 6 James Wm. Moore et al., Moore’s
 Federal Practice ¶ 25.12 (3d ed. 2007)). In these circumstances, the “court
 does not have to refrain from action if no motion is made.” Moore, supra,
 ¶ 25.12; see also Coffee v. Cutter Biological, 809 F.2d 191, 193 n.1 (2d Cir.
 1987) (“[T]he district court was informed by appellees’ counsel that Mr.
 Coffee had died. Because his death had not yet been reflected on the record,
 the district court elected to continue treating Mr. Coffee as a party.”).
Case 1:17-cv-04286-EK-RER Document 55 Filed 03/29/21 Page 2 of 15 PageID #: 1529



 were served on January 21, 2020, but have not appeared in this

 case.   See ECF No. 47.     The Court grants Plaintiff’s request to

 proceed in forma pauperis pursuant to 28 U.S.C. § 1915 for the

 purpose of this Memorandum and Order.           Nevertheless, as set

 forth below, the Court dismisses all claims against the Abneys

 pursuant to 28 U.S.C § 1915 because of the Defendants’ absolute

 immunity.

                                I. Background

             Following a jury trial in New York State Supreme

 Court, Suffolk County, Plaintiff was convicted of seven counts

 of grand larceny and one count of fraud.           See Amended Complaint

 ¶ 54, ECF No. 44; see also Spota v. White, 48 N.Y.S.3d 268, 2016

 WL 6427362, at *2 (N.Y. Sup. Ct. 2016) (“Spota II”).            He is

 currently incarcerated.       White’s conviction arose out of a

 scheme to defraud investors in a real-estate development.             See

 id. at *4.    The state argued that White held himself out as a

 financial advisor and solicited clients — including the Abneys —

 by representing “that he was going to invest their money in an

 income-producing, low-risk investment.”           Id.   White used this

 money to purchase the “John Cline Reservoir” — a 400-acre parcel

 in North Carolina (the purported investment), through a limited

 liability company that paid real estate “brokerage commissions”

 to entities Plaintiff controlled.         Id.    After he refused a

 client’s demand for the return of their investment, his

                                       2
Case 1:17-cv-04286-EK-RER Document 55 Filed 03/29/21 Page 3 of 15 PageID #: 1530



 investors pursued criminal charges.         See Spota v. White (“Spota

 I”), 997 N.Y.S. 2d 101, 2014 WL 2931068, at *2 (N.Y. Sup. Ct.

 2014).    The case was investigated and prosecuted by the Suffolk

 County District Attorney’s Office.         People v. White, Case No. I-

 2710-2012.    A jury convicted White of grand larceny and fraud,

 and in 2015, the state court ordered Plaintiff to pay $2.975

 million in restitution as part of his criminal sentence.             Spota

 II, 2016 WL 6427362, at *2.       The Abneys received $500,000 of

 that restitution (the amount of their original investment).             See

 Exhibit I to Am. Compl., ECF No. 44-1 at 50 (Restitution

 Judgment Order CPL § 420.10).

             The District Attorney then brought a civil forfeiture

 action against White and others to recover a total of $2.4

 million in proceeds from the scheme.         Spota II, 2016 WL 6427362,

 at *1.    The District Attorney cited trial evidence that White

 took approximately $2.975 million from his victims and paid

 approximately $500,000 back to them for an “option” to

 repurchase their interests in the property.          Id. at *4.

             White later notified the Abneys that the North

 Carolina Superior Court had validated their property deed and

 that they therefore retained a “valid” ownership interest in the

 property.    Am. Compl. ¶¶ 44-45; Exhibit L to Am. Compl., ECF No.

 44-1 at 72.     White contends that the court’s finding proves he

 is “actually innocent,” because the basis for his grand larceny

                                       3
Case 1:17-cv-04286-EK-RER Document 55 Filed 03/29/21 Page 4 of 15 PageID #: 1531



 conviction was the invalidity of the deeds he sold to investors.

 Id.   He requested that the Abneys sign and file a Satisfaction

 of Judgment with the Clerk of Court in Suffolk County, and

 notify the District Attorney of his actual innocence.            Id. ¶ 45.

 The Abneys did not take these actions.         Id. ¶ 46.

             Plaintiff subsequently brought this action against the

 Abneys and others who assisted the District Attorney’s Office in

 the criminal investigation and/or testified before the grand

 jury, trial court, and civil forfeiture hearings.           He brings

 claims for fraudulent misrepresentation, fraudulent inducement,

 tortious interference with business relations, tortious

 interference with contracts, and unjust enrichment.            White

 alleges that the Abneys, in making at least one criminal

 complaint to the District Attorney’s Office, improperly

 “engaged” District Attorney Spota to “represent them” in

 recovering $500,000 that they used to purchase the property.

 Id. ¶ 35.    He also contends that the Defendants misrepresented

 material facts to obtain his “unjust criminal conviction . . .

 and incarceration,” including by giving false testimony.             Id.

 ¶¶ 193-95.

             Specifically, Plaintiff alleges the Abneys knowingly

 made false statements to the Suffolk County District Attorney’s

 Office in September 2012, e.g., id. ¶¶ 73, 115; before the grand

 jury in October 2012, e.g., id. ¶¶ 74, 116; to the jury in his

                                       4
Case 1:17-cv-04286-EK-RER Document 55 Filed 03/29/21 Page 5 of 15 PageID #: 1532



 criminal trial in October 2014, e.g., id. ¶¶ 75, 117; and to the

 District Attorney’s Office in connection with the civil

 forfeiture action in October 2016.         E.g., id. ¶¶ 76, 118.      The

 allegedly false statements include the following:           that the

 Abneys falsely claimed that they did not sign a Purchase

 Agreement for an ownership interest in the property in North

 Carolina known as the John Cline Reservoir; that they did not

 sign, in connection with their purchase of the ownership

 interest, a Power of Attorney, a Dual Representation Agreement,

 a Tenant-in-Common Agreement, and numerous documents with “First

 National Qualified intermediary”; that they did not authorize an

 attorney to represent them in purchasing the property; that they

 did not authorize the attorney to create John Cline Reservoir I

 LLC on their behalf to purchase the property; and that they did

 not include the property on their federal and state tax returns.

 See id. ¶¶ 59-104.

             Plaintiff alleges that the Abneys made these false

 statements for the purpose of misleading the District Attorney’s

 Office into bringing criminal and civil actions, and the jury

 and state court into reaching adverse decisions, id. ¶¶ 193-95;

 and that the Abneys knew that their actions would prevent

 Plaintiff from continuing to develop the property and interfere

 with his contracts with third parties, including other

 investors.    Id. ¶¶ 274-77.

                                       5
Case 1:17-cv-04286-EK-RER Document 55 Filed 03/29/21 Page 6 of 15 PageID #: 1533



             Finally, Plaintiff alleges that, as a result of the

 Abneys’ false statements, the Abneys were unjustly enriched in

 the amount of $46,667 that he paid them for the right to

 repurchase their interest in the property; $1.1 million that he

 invested in developing the property; and an additional $30,000

 of Plaintiff’s assets that were “unjustly seized” based upon

 their false statements.       See id. ¶¶ 288-89.     Plaintiff argues

 that it is “against good conscience” to permit the Abneys to

 retain these amounts, and to retain a valid ownership interest

 in the property.     Id. ¶¶ 291-92.

                             II. Legal Standard

             28 U.S.C. § 1915(e)(2)(B) requires the court to

 dismiss a pro se action that “is frivolous or malicious, or

 fails to state a claim on which relief may be granted.”

 Although the Abneys have not appeared or moved to dismiss the

 action, the Court can dismiss a complaint pursuant to

 Section 1915 “at any time.”       28 U.S.C. § 1915(e)(2)(B); see also

 Thomas v. Scully, 943 F.2d 259, 260 (2d Cir. 1991) (a court “has

 the power to dismiss a complaint sua sponte for failure to state

 a claim on which relief can be granted”).

             At the same time, the Court is obligated to construe

 pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d

 Cir. 2009), and interpret them to raise the “strongest [claims]

 that they suggest.”      Triestman v. Fed. Bureau of Prisons, 470

                                       6
Case 1:17-cv-04286-EK-RER Document 55 Filed 03/29/21 Page 7 of 15 PageID #: 1534



 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and

 citations omitted).      But the “special solicitude” in pro se

 cases “has its limits”; to state a claim, pro se pleadings

 “still must comply with Rule 8 of the Federal Rules of Civil

 Procedure, which requires a complaint to make a short and plain

 statement showing that the pleader is entitled to relief.”

 Amison v. Fox News Channel, No. 20-CV-4924, 2020 WL 4506023, at

 *1 (S.D.N.Y. Aug. 4, 2020).       A plaintiff must “plead[] factual

 content that allows the court to draw the reasonable inference

 that the defendant is liable for the misconduct alleged.”

 Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir. 2011) (quoting

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).           Courts “are not

 bound to accept as true a legal conclusion couched as a factual

 allegation.”     Iqbal, 556 U.S. at 678.

             If a pro se inmate’s complaint is dismissed under

 Section 1915, the Court should accord the plaintiff an

 opportunity to amend the complaint “unless the court can rule

 out any possibility, however unlikely it might be, that an

 amended complaint would succeed in stating a claim.”            Gomez v.

 USAA Federal Savings Bank, 171 F.3d 794, 796 (2d Cir. 1999) (per

 curiam).

                               III. Discussion

             The Plaintiff’s claims against the Abneys are

 virtually identical to allegations he leveled against Sandra

                                       7
Case 1:17-cv-04286-EK-RER Document 55 Filed 03/29/21 Page 8 of 15 PageID #: 1535



 Schmidt in this case.      Schmidt moved (through counsel) for

 dismissal, and the Court dismissed the claims against her in an

 order dated September 30, 2020.        ECF No. 54.    Plaintiff’s claims

 against the Abneys suffer from the same defects, and for the

 reasons set forth below, all claims against the Abneys are

 similarly dismissed.      See Town of Mamakating, N.Y. v. Lamm, No.

 15-CV-2865, 2015 WL 5311265, at *10 (S.D.N.Y. Sept. 11, 2015)

 (dismissing claims against a defendant that had not yet appeared

 where the claims were the same as, and “suffer[ed] the same

 defects” as, those against the appearing defendants), aff’d 651

 F. App’x 51 (2d Cir. 2016).

 A.    Statements Made in Connection with Judicial Proceedings

             Plaintiff’s claims are based entirely on statements

 the Abneys allegedly made to the Suffolk County District

 Attorney’s Office in the course of its investigation, as well as

 their testimony in criminal and civil proceedings.           These

 statements cannot be the basis for the instant claims because

 the Abneys are protected by the absolute immunity accorded to

 witnesses in criminal cases.

             The Supreme Court has made clear that witness

 testimony at trial is entitled to absolute immunity, given the

 harm to the judicial process that would ensue if an aggrieved

 defendant could sue a testifying witness.          See Briscoe v. LaHue,

 460 U.S. 325, 335 (1983) (discussing the common-law rule of

                                       8
Case 1:17-cv-04286-EK-RER Document 55 Filed 03/29/21 Page 9 of 15 PageID #: 1536



 absolute immunity arising out of a witness’s testimony at

 trial); Butz v. Economou, 438 U.S. 478, 512 (1978) (discussing

 the necessity of absolute immunity to ensure that witnesses can

 perform their function without harassment or intimidation).             The

 risk of a retaliatory lawsuit would, for obvious reasons,

 disrupt the judicial process by diminishing prospective

 witnesses’ willingness to come forward and give honest

 testimony.    See Briscoe, 460 U.S. at 332-33; see also White v.

 Frank, 680 F. Supp. 629, 634 (S.D.N.Y. 1988) (describing the

 “almost inevitable retaliatory suits that would follow every

 adverse determination at trial, without the deterrent of

 absolute witness immunity”).        Absolute really means absolute:

 witnesses are afforded these protections even if they “knew the

 statements were false and made them with malice.”           Briscoe, 460

 U.S. at 330; Burns v. Reed, 500 U.S. 478, 489 (1991).            Briscoe

 immunity protects state-court witnesses from retaliatory suits

 in federal court, as well as witnesses who testified in federal

 proceedings.     E.g., Matthews v. City of New York, 889 F. Supp.

 2d 418, 439, 447 (E.D.N.Y. 2012).

             The doctrine of absolute immunity for trial witnesses

 has developed since Briscoe to protect witness statements made

 in other contexts as well.        In Rehberg v. Paulk, 566 U.S. 356

 (2012), the Supreme Court held that grand jury witnesses enjoy

 the same immunity as trial witnesses, and that this immunity

                                       9
Case 1:17-cv-04286-EK-RER Document 55 Filed 03/29/21 Page 10 of 15 PageID #: 1537



  extends to claims against a witness “concerning the initiation

  or maintenance of a prosecution.”         Id. at 369.    In other words,

  the immunity extends not only to witnesses’ grand jury testimony

  but also to their preparation for such testimony, including when

  “‘the witness relates the substance of his intended testimony’

  to the prosecutor.”     Coggins v. Buonora, 776 F.3d 108, 112 (2d

  Cir. 2015) (quoting Rehberg, 556 U.S. at 370).          An allegedly

  false statement cannot be the subject of a collateral lawsuit

  simply because it was made in preparation for judicial

  proceedings, as well as at trial:         “Were it otherwise, ‘a

  criminal defendant turned civil plaintiff could simply reframe a

  claim to attack the preparation instead of the absolutely immune

  actions themselves.’”      Rehberg, 556 U.S. at 369 (quoting Buckley

  v. Fitzsimmons, 509 U.S. 259, 283 (1993) (Kennedy, J.,

  concurring in part and dissenting in part)).

              There is a carve-out to this rule, but it does not

  apply here.    Courts have allowed suits against law enforcement

  officers who “set the wheels of government in motion by

  instigating a legal action.”       Sankar v. City of New York, No.

  07-CV-4726, 2012 WL 2923236, at *3 (E.D.N.Y. July 18, 2012)

  (quoting Rehberg, 566 U.S. at 371).         This exception may apply,

  for example, to an officer who is alleged to have falsified an




                                       10
Case 1:17-cv-04286-EK-RER Document 55 Filed 03/29/21 Page 11 of 15 PageID #: 1538



  affidavit or fabricated evidence. 2        And the exception extends to

  a lay witness who “played an ‘active role in the prosecution,

  such as [by] giving advice and encouragement or importuning the

  authorities to act.’”      Rothstein v. Carriere, 373 F.3d 275, 293-

  94 (2d Cir. 2004) (quoting DeFilippo v. County of Nassau, 183

  A.D.2d 695, 698 (2d Dep’t 1992)).          However, simply “reporting a

  crime to law enforcement and giving testimony does not

  constitute the ‘initiation’ of a criminal prosecution. More is

  required.”    Rothstein, 373 F.3d at 294 (internal citation

  omitted).    “The defendant must have affirmatively induced the

  officer to act, such as . . . [by] showing active, officious and

  undue zeal, to the point where the officer is not acting of his

  own volition.”     Shah v. Lumiere, No. 13-CV-2975, 2013 WL

  6283585, at *3 (S.D.N.Y. Dec. 3, 2013) (quoting Lupski v. Cnty.

  of Nassau, 32 A.D.3d 997, 998 (2d Dep’t 2006)); see also Present




        2 Even in the example of a law enforcement officer who falsely builds up

  the case, the rationale for allowing claims for conduct outside of the
  judicial proceedings is not a limitation on the immunity for witness
  testimony, but rather a recognition that some conduct “exists independently”
  from witness testimony when the witness is also actively involved in an
  investigation. Coggins, 776 F.3d at 113. In Coggins, the Second Circuit
  considered as a matter of first impression whether a law enforcement officer
  is entitled to absolute immunity as a grand jury witness pursuant to Rehberg
  when a plaintiff alleges that the officer withheld and falsified evidence in
  addition to committing perjury before the grand jury. Id. at 112. The court
  found that the complaint plausibly alleged misconduct by the defendant
  officer without reference to his perjurious grand jury testimony and could be
  subject to suit for that misconduct. Id. at 113. Still, the court noted
  that if discovery were to establish that any of the alleged conduct
  constituted “‘preparatory activity’ conducted in advance of his grand jury
  testimony,” then he would be entitled to absolute immunity for that limited
  conduct under Rehberg. Id. at 113 n.7.

                                        11
Case 1:17-cv-04286-EK-RER Document 55 Filed 03/29/21 Page 12 of 15 PageID #: 1539



  v. Avon Prods., Inc., 253 A.D.2d 183, 189 (1st Dep’t 1999) (“One

  who does no more than disclose to a prosecutor all material

  information within his knowledge is not deemed to be the

  initiator of the proceeding.”).

              The Second Circuit has held that providing false

  information to the police may so directly affect an arrest

  determination as to constitute the “commencement” of a

  prosecution.    Stampf v. Long Island Railroad Co., 761 F.3d 192,

  199-201 (2d Cir. 2014).      But even providing false information

  does not, in itself, constitute initiation of a criminal

  prosecution where other complicating factors are present.

  Rothstein, 373 F.3d at 294 (“[T]he mere fact that a witness

  provided false information to the government does not warrant a

  conclusion that the witness initiated the prosecution where the

  rest of the evidence suggests otherwise.”); Hanly v. Powell

  Goldstein, L.L.P., 290 F. App’x 435, 439 (2d Cir. 2008) (same).

  White’s complaint does not allege facts sufficient to invoke the

  carve-out to witness immunity.       White alleges that the Abneys

  “engaged” District Attorney Spota to “represent them” in

  recovering $500,000, Am. Compl. ¶ 35, but the complaint sets

  forth no accompanying factual content to suggest that Spota

  acted other than as the prosecuting attorney.          The Abneys are

  not alleged to have taken an active role in the investigation,

  prosecution, or civil forfeiture, other than as complainants and

                                       12
Case 1:17-cv-04286-EK-RER Document 55 Filed 03/29/21 Page 13 of 15 PageID #: 1540



  witnesses.    White alleges that the Abneys made false statements

  to the District Attorney’s Office, but this alone is not enough,

  as noted in Rothstein, supra.       White does not claim that they

  “importuned” the authorities to act or otherwise exerted undue

  influence in the process.       In fact, the Amended Complaint does

  not suggest that the Abneys had any involvement in the cases

  beyond their role as witnesses.

              Moreover, unlike in Stampf, supra, where the defendant

  single-handedly “flagged down” the police, “made them aware of

  the case,” and “asked them to arrest” the plaintiff, 761 F.3d at

  198 (cleaned up), there are significant intervening factors

  present here between the time of the Abneys’ complaint and the

  initiation of White’s prosecution.        The Suffolk County District

  Attorney’s office conducted a grand jury investigation into the

  complex transactions that White managed, and other witnesses —

  not just the Abneys — testified before the grand jury and at

  trial.   Given these intervening factors, White’s allegations

  against the Abneys do not reflect the kind of “undue zeal” that

  would support an inference that the district attorney was no

  longer “acting of his own volition.”        Mesiti v. Wegman, 307

  A.D.2d 339, 340 (2003); see also Fleurimond v. Holder, 403 F.

  Supp. 3d 95, 112 (E.D.N.Y. 2019) (“A prosecutor is presumed to

  exercise independent judgment in deciding whether to initiate



                                       13
Case 1:17-cv-04286-EK-RER Document 55 Filed 03/29/21 Page 14 of 15 PageID #: 1541



  and continue a criminal proceeding.” (internal quotation marks

  omitted)). 3

              Accordingly, statements that the Abneys made in

  connection with the proceedings against Plaintiff — including

  those they made to the District Attorney’s Office in preparation

  for those proceedings — are protected by the immunity afforded

  witnesses under Briscoe and Rehberg.           Thus, all of Plaintiff’s

  claims against the Abneys must be dismissed. 4            The Court also

  finds that leave to replead would be futile.

                                III. Conclusion

              This action, filed in forma pauperis, is dismissed

  with prejudice for failure to state a claim upon which relief

  can be granted against the Abneys.




        3 A second, and perhaps even more obvious, distinction between this case
  and Stampf is that the Abneys testified before the grand jury and at trial,
  and therefore can invoke the absolute immunity rules of Briscoe and Rehberg,
  whereas the complainant/defendant in Stampf never testified at all. See
  Stampf, 761 F.3d at 197 (“No criminal complaint was ever filed against
  Stampf. . . . [T]he New York County District Attorney’s Office issued a
  declination of prosecution . . . .”).

        4 White’s allegations against the   Abneys also suffer from most, if not
  all, of the Rule 12(b)(6) problems that   plagued White’s complaint against
  Schmidt. See Order dated September 30,    2020, ECF No. 54. But I need not
  reach these issues because of the clear   dictates of the doctrine of absolute
  witness immunity.

                                        14
Case 1:17-cv-04286-EK-RER Document 55 Filed 03/29/21 Page 15 of 15 PageID #: 1542



              The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

  that any appeal would not be taken in good faith and therefore

  in forma pauperis status is denied for the purpose of an appeal.

  Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

              The Clerk of Court is directed to enter judgment and

  close the case.




        SO ORDERED.


                                     _/s Eric Komitee___________
                                     ERIC KOMITEE
                                     United States District Judge


  Dated:      March 29, 2021
              Brooklyn, New York




                                       15
